

117 S2551 RS: Artificial Intelligence Training for the Acquisition Workforce Act
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 142117th CONGRESS1st SessionS. 2551[Report No. 117–40]IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Peters (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 5, 2021Reported by Mr. Peters, without amendmentA BILLTo require the Director of the Office of Management and Budget to establish or otherwise provide an artificial intelligence training program for the acquisition workforce, and for other purposes.1.Short titleThis Act may be cited as the Artificial Intelligence Training for the Acquisition Workforce Act or the AI Training Act. 2.Artificial intelligence training programs(a)DefinitionsIn this section:(1)AIThe term AI has the meaning given the term artificial intelligence in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note).(2)AI training programThe term AI training program means the training program established under subsection (b)(1).(3)Covered workforceThe term covered workforce means—(A)employees of an executive agency who are responsible for—(i)program management;(ii)the planning, research, development, engineering, testing, and evaluation of systems, including quality control and assurance;(iii)procurement and contracting;(iv)logistics; or(v)cost estimating; and(B)other personnel of an executive agency designated by the head of the executive agency to participate in the AI training program.(4)DirectorThe term Director means the Director of the Office of Management and Budget.(5)Executive agencyThe term executive agency—(A)has the meaning given the term in section 133 of title 41, United States Code; and(B)does not include the Department of Defense or a component of the Department of Defense.(b)Requirement(1)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than annually thereafter, the Director, in coordination with the Administrator of General Services and any other person determined relevant by the Director, shall develop and implement or otherwise provide an AI training program for the covered workforce.(2)PurposeThe purpose of the AI training program shall be to ensure that the covered workforce has knowledge of the capabilities and risks associated with AI.(3)TopicsThe AI training program shall include information relating to—(A)the science underlying artificial intelligence, including how artificial intelligence works;(B)introductory concepts relating to the technological features of artificial intelligence systems;(C)the ways in which artificial intelligence can benefit the Federal Government;(D)the risks posed by artificial intelligence, including discrimination and risks to privacy;(E)ways to mitigate the risks described in subparagraph (D), including efforts to create and identify artificial intelligence that is reliable, safe, and trustworthy; and(F)future trends in artificial intelligence, including trends for homeland and national security and innovation.(4)UpdatesNot less frequently than once every 2 years, the Director shall update the AI training program to—(A)incorporate new information relating to AI; and(B)ensure that the AI training program continues to satisfy the requirements under paragraph (3).(5)FormatThe Director is encouraged to develop and implement or otherwise include under the AI training program interactive learning with—(A)technologists;(B)scholars; and(C)other experts from the private, public, and nonprofit sectors.(6)MetricsThe Director shall ensure the existence of a means by which to—(A)understand and measure the participation of the covered workforce; and(B)receive and consider feedback from participants in the AI training program to improve the AI training program.(7)SunsetEffective 10 years after the date of enactment of this Act, this section shall have no force or effect.October 5, 2021Reported without amendment